UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54363 INTERNAL FIXATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 20-4580923 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5th Street, Suite 408, South Miami, FL (Address of principal executive offices) Zip Code (786) 268-0995 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: NONE None Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.05 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ NoS Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ NoS Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K Yes £No S Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer”, accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes£ No S As of June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, there was no public market for the registrant’s common stock.The registrant’s common stock began trading on the OTC- QB on October 5, 2011. There were 7,114,740 shares of the Registrant's Common Stock, $0.05 par value per share, outstanding as of March 30, 2012. DOCUMENTS INCORPORATED BY REFERENCE None INTERNAL FIXATION SYSTEMS, INC TABLE OF CONTENTS PART I. Item 1 Business 1 Item 1A Risk Factors 4 Item 2 Properties 4 Item 3 Legal Proceedings 5 Item 4 Mine Safety Disclosures PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 6 Selected Financial Data. 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation. 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk. Item 8 Financial Statements and Supplementary Data. 13 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 PART III. Item 10 Directors, Executive Officers and Corporate Governance 15 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 22 Item 13 Certain Relationships and Related Transactions, and Director Independence. 23 Item 14 Principal Accountant Fees and Services 24 PART IV Item 15 Exhibits and Financial Statement Schedules 25 Signatures 26 PART I ITEM 1. BUSINESS. FORWARD-LOOKING STATEMENTS This report contains various forward-looking statements regarding our business, financial condition, results of operations and future plans and projects. Forward-looking statements discuss matters that are not historical facts and can be identified by the use of words such as “believes,” “expects,” “anticipates,” “intends,” “estimates,” “projects,” “can,” “could,” “may,” “will,” “would” or similar expressions. In this report, for example, we make forward-looking statements regarding, among other things, our expectations about our ability to continue as a going concern. Unless the context otherwise requires, all references in this Annual Report on Form 10-K to” we,” us,” our,” the Company” and "IFS" refers to Internal Fixation Systems, Inc., a Florida corporation and its subsidiaries. Although these forward-looking statements reflect the good faith judgment of our management, such statements can only be based upon facts and factors currently known to us. Forward-looking statements are inherently subject to risks and uncertainties, many of which are beyond our control. As a result, our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth below under the caption “Risk Factors.” For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You should not unduly rely on these forward-looking statements, which speak only as of the date on which they were made. They give our expectations regarding the future but are not guarantees. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, unless required by law. General Internal Fixation Systems (IFS) is a manufacturer and marketer of value priced orthopedic, podiatric and spinal implants that was organized and incorporated under the laws of the state of Florida in 2006 and commenced operations in 2007.We focus on commonly used, market proven products that have been the standard of care for many years.Our mission is to redesign these implants to incorporate features desired by surgeons and sell them for 40-60% less than the competition.Our current customers include ambulatory surgery centers, hospitals, surgeons, and Group Purchasing Organizations (GPOs). In order to deliver quality, value priced implants, we seek to be innovative in all aspects of our business from product design to distribution and sales.We continually look for ways to enhance products, promote better inventory management, reduce redundancy and streamline distribution.We do not seek to develop and design new classes of implants, but rather to be innovative regarding existing implant products more commonly used in the trade. According to iData, the orthopedic implant market in the United States is expected to reach $34 Billion by 2014.There are several national competitors, who have employed a strategy of premium pricing to date.The market leader in our primary markets, cannulated screws and plate and screw systems, is Synthes.According to iData Research, Synthes has almost 50% of the cannulated screw market and over 60% of the plate and screw market.The other dominant players include Zimmer, Smith & Nephew, Stryker and DePuy. 1 Until recently, companies offering premium priced surgical implant products have had little competition.The cost of implants has increased an average of 8 to 10% annually over the last 10 years.Medicare and more recently Medicaid and other third party payers have reduced reimbursement rates for surgical implants.We believe this has and will continue tocause buyers of implants (e.g.hospitals and surgi-centers) to increasingly focus on ways to reduce their costs to obtain implants.Several companies offering value priced surgical implant products have attempted to meet this anticipated need by competing with the more established companies offering premium priced products but none have gained significant market share.As a means of acquiring a comparative pricing advantage over premium priced companies, certain companies have chosen to import into the United States lower cost products manufactured in Asia and Latin America.Many surgeons are wary of implants that are manufactured outside of the United States and acceptance to date has been low.There is often a bias by surgeons that lower price means lower quality.In order to compete effectively, products must be equivalent or superior to those sold by the industry leaders. We currently have FDA 510(k) approval for 25 products which cover a majority of fractures treated and procedures performed.Our approved products include mini to large cannulated screw systems used for bone fixation as well as locking plate and screw systems for use in the ankle, wrist, elbow, clavicle and shoulder.We have entered into distribution agreements for large cannulated screw systems as well as an external fixator. Our revenues to date have been derived from sales of screws and plates used for bone fixation of extremities.In addition to the cannulated screws, we also sell K-wires and drill bits used to implant our products.In late September 2011, we had a limited initial release of small fragment locking plate and screw system, used primarily to treat fractures in the ankle, foot, and forearm.This system can be used to treat fractures in the shoulder, pelvis, tibia and hip and has trauma applications as well. Product Design/Manufacture Our strategy is to focus on commonly used, market proven orthopedic, podiatric and spinal implant products (80% of what surgeons, hospitals, and surgery centers typically use).Our product development team identifies product priorities based on the needs of our target market and their revenue potential.We then identify the leading product in that segment and bring it to our Advisory Panels, comprised of nationally recognized surgeons, for evaluation and identification ofpotential improvements.We have separate panels in podiatry, orthopedics and spine.Each Advisory Panel consists of approximately 10 Board Certified surgeons who are active in the principal hospitals and trauma centers in their area.They have an average of 10 years of surgical experience and many are involved in academic teaching.Panel members have extensive experience with competitive products and are helpful in identifying improvements and enhancements.After collecting feedback from the Panel Members, our product development team creates a new design.This is then reintroduced to the panel for final comment or approval.Once the design is finalized, we begin production.We believe that this process leads to the development of superior implants and products.A portion of our products are manufactured by us in our Medley, Florida facility and the remainder of the manufacturing is outsourced.All of our suppliers are based in the United States, have FDA certified facilities and use only U.S. medical grade alloys. Modular Set Design We design our surgical sets to allow our physicians maximum flexibility while minimizing redundant inventory. Our self contained modules provide all the implants surgeons need.Our modular systems contain specific implants along with their required instruments. 2 Distribution We employ multiple distribution methods.While some physicians express a desire to have a sales representative in the operating room during surgery, a number of facilities, in an effort to control cost, are choosing to buy directly from manufacturers like us.For common surgeries, many facilities do not require an onsite representative.The elimination of a representative for every case allows us to reduce our cost of delivery. Pricing We deliver quality implants at value prices.Medicare is no longer reimbursing implants separately and is paying one reduced global fee.Private insurance companies are following suit or lowering implant reimbursement rates.We believe that these changes in the reimbursement and purchasing environment, demonstrates that there is an increased need for the lower cost alternative products that we provide. The way in which purchasing decisions are made is changing.In the past, surgeons would request the products that they wanted regardless of their price.Many surgeons were not aware of the costs.In the new environment, the decision making process is shared.More and more purchasing managers require value analysis studies to be completed on potential products so that the price has become an important consideration when approving vendors. General Liability Insurance We have a $2 million general liability policy that covers claims resulting from the sale and/or use of our products. Employees As of our fiscal year end 2011, we employed 15 persons, all of whom were full-time. Of these, 9 were employed at our corporate offices in administrative capacities and 6 were employed in our manufacturing facility. None of our employees are represented by collective bargaining organizations. We consider our labor relations to be favorable. Government Regulation of Medical Devices Medical devices are subject to regulation by the FDA as well as state agencies.These regulations, as well as various federal and state laws, govern the manufacturing, labeling, record keeping, clinical testing and marketing of these products. The majority of our medical device product candidates must undergo a government regulatory approval process prior to sale in the United States.The process of seeking required approvals and the continuing need for compliance with applicable laws and regulations require the expenditure of material financial resources.Regulatory approval, when and if obtained, may be limited in scope, which may significantly limit the indicated uses for which a product may be marketed. Approved products and their manufacturers are subject to ongoing review, and discovery of previously unknown problems with products may result in restriction on their manufacture, sale or use, or their withdrawal from the market. All of our current products are medical devices intended for human use and are subject to FDA regulation. Unless an exemption applies, each medical device we market in the United States must have a 510(k) clearance. The FDA regulations generally: 3 • set standards for medical devices; • require proof of safety and effectiveness prior to marketing; • require safety data and clinical protocol approval prior to evaluation in humans; • establish FDA-mandated current good manufacturing practices, or cGMPs; and • permit detailed inspection of manufacturing facilities. These regulations also require reporting of product defects to the FDA.FDA regulation divides medical devices into three classes. Class I devices are subject to general controls to preclude mislabeling or adulteration and require compliance with labeling and other general requirements. Class II devices are subject to special controls and must also comply with general controls. Class III devices are subject to the most extensive regulation and in most cases require submission to the FDA of a PMA application that includes information on the safety and effectiveness of the device.All of IFS's products are defined as Class II Devices. In February 2011, we had a routine inspection from the FDA.The results of theinspection was reported to us in April 2011 without material issues. ITEM 1A. RISK FACTORS. As a Smaller Reporting Company as defined Rule12b-2 of the Exchange Act and in Item10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item1 A. ITEM 2. PROPERTIES. Our manufacturing operations are located in approximately 2,000 square feet at 10th Way, Suite 18 in Medley, FL33168.We sublease this space from a former shareholder of the Companyfor$3,177 monthly pursuant to a written lease that expires in October 2012. Our corporate headquarters are located in approximately 1,722 square feet at 5th Street, Suite 408, in South Miami, FL 33143.We lease this space from an unaffiliated third party for $3,795.00 monthly pursuant to a written lease that expired February 28, 2012 and is extended on a month to month basis. ITEM 3. LEGAL PROCEEDINGS. We are currently party to two separate legal actions. The Employment Agreement with Christopher Endara, our former Vice President-Engineering, Quality and Regulatory Affairs, was terminated on December 30, 2011.During January, 2012, Mr. Endara initiated a lawsuit against us, Dr. Dresnick, our President and Chief Executive Officer and Laura Cattabriga, our Chief Financial Officer and Secretary, in the Circuit Court For the Eleventh Judicial Circuit In and For Miami-Dade County, Florida (Case No. 12-02).Mr. Endara's complaint makes claims against us for breach of his Employment Agreement, unpaid wages and for inspection of corporate records and makes claims against Dr. Dresnick and Ms. Cattabriga for unpaid wages, tortious interference with an advantageous business relationship and negligent per se violation of Florida Statutes, Section 448.045.He seeks, among other compensatory damages, monies that he claims are due to him under his Employment Agreement and his legal fees from us.We intend to vigorously defend this lawsuit. 4 We sublet our manufacturing space and we rent certain manufacturing equipment from a former shareholder.Following a dispute over late fees, in December 2011, the former shareholder caused the power to be turned off in our manufacturing space resulting in damage to machines we use in manufacturing.In February 2012, we filed suit against the former shareholder to recover our damages caused by his turning off the power and the former shareholder counterclaimed against us for eviction and payments under a promissory note and the sublease.While there can be no assurances that this matter will be settled in a manner which is favorable to us, if at all, we are currently engaging in settlement discussions. ITEM 4. MINE SAFETY DISCLOSURES. None. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER FO PURCHASES OF EQUITY SECURITIES. Market Information The Company began trading Common Stock on the OTC - QB on October 5, 2011 under the symbol IFIX.The following table shows the high and low closing prices for the period indicated: Year High Low Oct.5, 2011-Dec. 31, 2011 $ $ On April 13, 2012, the closing price for our common stock on the OTC-QB was $0.75 per share. The quotations listed above reflect interdealer prices, without retail mark-up, markdown, or commissions and may not represent actual transactions Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally defined as securities with a market price of less than $5.00 per share that do not appear on the NASDAQ or one of the larger exchanges.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock to deliver a standardized risk disclosure document prepared by the SEC that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price;(d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stock; and (f) contains such other information and is in such form including language, type size and format, as the SEC shall require by rule or regulation. 5 Thebroker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its sales person in the transaction; (c) the number of shares to which such bid and ask prices apply or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statementshowing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity of our common stock.Therefore stockholders may have difficulty selling our securities. Holders As of March 30, 2012, we had 140 holders of record of our common stock. Dividends We have not paid any cash dividends to date and we do not anticipate or contemplate paying dividends in the foreseeable future as we expect to use all available funds for the development of our products and business. ITEM 6. SELECTED FINANCIAL DATA. As a Smaller Reporting Company as defined Rule12b-2 of the Exchange Act and in Item 10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item6. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FORWARD-LOOKING STATEMENTS Certain statements that we may make from time to time, including all statements contained in this report that are not statements of historical fact, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and the safe harbor provisions set forth in Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements may be identified by words such as “plans,” “expects,” “believes,” “anticipates,” “estimates,” “projects,” “will,” “should,” and other words of similar meaning used in conjunction with, among other things, discussions of future operations, financial performance, product development and new product launches, market position and expenditures.We assume no obligation to update any forward-looking statements. OVERVIEW We are a manufacturer and marketer of value priced orthopedic and podiatric implants.We have financed our operations to date from proceeds from the sale of our securities and from advances from investors and related parties.We have incurred significant losses due to, among other things, negative cash flows and have an accumulated deficit of $4,208,413 as of December 31, 2011.Our independent registered public accounting firm’s report on our financial statements for the fiscal year ended December 31, 2011 includes an explanatory paragraph regarding our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. 6 If our sales over the next several months do not meet or exceed our expectations, our resources will not be sufficient to meet our cash flow requirements.Likewise, if our expenses exceed our expectations and our sales do not exceed our expectations sufficient to cover our expenses, we will need additional funds to implement our business plan and continue our operationsWe will not be able to fully establish our business if we do not have adequate working capital and if we do not generate adequate working capital through operations; we will need to raise additional funds, whether through a stock offering or otherwise.There can be no assurances that capital will be available to us on terms acceptable to us, if at all. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.We rely on historical experience and on other assumptions we believe to be reasonable under the circumstances in making our judgment and estimates.Actual results could differ from those estimates.We consider our critical accounting policies to be those that are complex and those that require significant judgments and estimates, including the following: inventory valuation and classification, recognition of revenue, impairment of long-lived assets, the determination of the valuation allowance of our deferred income taxes and stock-based compensation. Fair Value of Financial Instruments The Company adopted ASC topic 820, “Fair Value Measurements and Disclosures” (ASC 820), formerly SFAS No.157 “Fair Value Measurements,” effective January1, 2009. ASC 820 defines “fair value” as the price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also describes three levels of inputs that may be used to measure fair value: Level 1: Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities traded in active markets. Level 2: Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3: Inputs that are generally unobservable. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. 7 The Company calculates the fair value of its assets and liabilities which qualify as financial instruments and includes this additional information in the notes to financial statements when the fair value is different than the carrying value of these financial instruments. The estimated fair value of accounts receivable, prepaid expenses and other current assets, accounts payable and accrued liabilities approximate their carrying amounts due to the relatively short maturity of these instruments. The carrying value of short and long-term debt also approximates fair value since these instruments bear market rates of interest. Net income (loss) per common share Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during the period. Diluted per share loss is the same as basic per share loss when there is a loss from continuing operations. Accordingly, for purposes of dilutive earnings per share, the Company excluded the effect of warrants, options and convertible debt totaling 4,152,264 and 1,968,750 shares as of December 31, 2011 and 2010, respectively. Accounts Receivable Accounts receivable are recorded at the time a sale is made.There is an evaluation of the aging of receivables as compared to the historic collection rates from various vendors, with consideration of the aging.Receivables which have been unpaid for over 365 days have been fully reserved.The allowance for doubtful accounts was $30,551 and $13,911 for the years ended December 31, 2011 and 2010, respectively. Inventory The Company’s inventory consists primarily of raw materials, manufactured and purchased finished goods available for sale, including screws and tools. Inventory is valued at the lower of cost or market determined by the weighted average method. Inventory that the Company estimates will be sold within the next business cycle is considered current inventory.For the year ended December 31, 2011 we recorded an expense to reserve $116,000 of inventory which we are not actively selling. There is a portion of our inventory that is classified as Current, which is inventory that is expected to be sold during the current business cycle; the remainder of the Inventory is classified as a long term asset. Property and Equipment Property and equipment is stated at cost. Expenditures for maintenance and repairs are charged to expense as incurred with improvements and betterments capitalized. Upon disposition, original asset cost and related accumulated depreciation are removed from the accounts with any gain or loss recognized. Depreciation expense is computed using the straight-line method over related assets estimated useful lives for financial statement purposes. All of the assets in service have a 5 year estimated useful life. Depreciation and amortization expense for the years ended December 31, 2011 and 2010 amounted to $98,334 and $71,382, respectively. Of these amounts, $67,890 and $64,657, respectively, were capitalized within inventory, and $30,444 and $6,725, respectively, were included within selling, general and administrative expenses. 8 Intangible Assets The Company capitalizes costs associated with legal fees paid in connection with obtaining approval of the Food and Drug Administration (FDA) for the sale of the medical devices. Total fees of $7,991 were paid through December 31, 2011. In accordance with FASB ASC 350, the license is determined to have an indefinite useful life. Capital Lease Obligations Certain long-term lease transactions relating to the financing of equipment are accounted for as capital leases. Capital lease obligations reflect the present value of future rental payments, less an interest amount implicit in the lease. A corresponding amount is capitalized as property and equipment, and depreciated over the individual asset’s estimated useful life. Deferred Offering Costs Expenses incurred relating to the filing of the Registration Statement which had been capitalized as of December 31, 2010 of $145,330 has been reclassified along with current period costs of $91,442 as an offset against additional paid in capital during the year ended December 31, 2011 in accordance with ASC 340-10 “Other Assets and Deferred Costs”. Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due and deferred taxes. Deferred taxes are recognized for differences between the basis of assets and liabilities for financial statement and income tax purposes. The differences relate primarily to net operating losses and temporary differences in depreciation calculated for book and tax purposes. The deferred tax assets and liabilities represent the future tax consequences of those differences, which will either be taxable or deductible when assets or liabilities are recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense (benefit) is the income tax payable (receivable) for the year and the change during the year in deferred tax assets and liabilities. The Company follows the provisions of the Financial Accounting Standards Board (“FASB”) Interpretation (FIN) No. 48, “Accounting for Uncertainty in Income Taxes an interpretation of FASB Statement No. 109” (“FIN 48”). FASB Statement No. 109 has been codified in FASB ASC Topic 740-10. FASB ASC Topic 740-10 contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with FASB ASC Topic 740-10. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount which is more than 50% likely of being realized upon ultimate settlement. The Company considers many factors when evaluating and estimating its tax positions and tax benefits, which may require periodic adjustments and which may not accurately anticipate actual outcomes. FASB ASC Topic 740-10 did not result in any adjustment to the Company’s provision for income taxes. 9 Research and Development Costs The Company expenses research and development costs as incurred. For the years ending December 31, 2011 and 2010, the Company had $40,986 and $35,874 in research and development costs, respectively. Stock-Based Compensation The Company applies FASB ASC 718, “Compensation – Stock Compensation”, to stock-based compensation awards. FASB ASC 718 requires the measurement and recognition of non-cash compensation expense for all share-based payment awards made to employees and directors. The Company records common stock issued for services or for liability extinguishments at the fair value of the stock based compensation or the value of the compensation on the date of issuance, whichever is more readily determinable. Stock compensation arrangements with non-employee service providers are accounted for in accordance with FASB ASC 505-50, “Equity-Based Payments to Non-Employees "using a fair value approach. The compensation costs of these arrangements are subject to re-measurement over the vesting terms as earned. FASB ASC 505-50 replaces EITF No. 96-18, “Accounting for Equity Instruments that are issued to Other than Employees for Acquiring or in Conjunction with Selling, Goods or Services”. During the year ended December 31, 2011 issued stock based compensation in the form of options of $1,234,216 and shares issued for services of $199,199. Stock Purchase Warrants The Company has issued warrants to purchase shares of its common stock. Warrants have been accounted for as equity in accordance with FASB ASC 480, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, Distinguishing Liabilities from Equity”. RESULTS OF OPERATIONS Comparison of YearsEnded December 31, 2011 andDecember 31, 2010 Revenue - During the year ended December 31, 2011 as compared with the year ended December 31, 2010, net sales increased $162,492 to $310,614 from $148,122.The increase in revenue was due to our release of additional sets of our redesigned cannulated screw systems in late 2010.We also gained new customers in 2011. Cost of Sales – For the year ended December 31, 2011 as compared to the year ended December 31, 2010, cost of sales increased $11,824 to $64,627 from $52,803.Cost of sales as a percentage of net sales was approximately 21% for the year ending December 31, 2011 as compared to 36% for the year ended December 31, 2010. Gross Profit –During the year ended December 31, 2011 as compared with the year ended December 31, 2010, gross profit increased $150,668 to $245,987 from $95,319.The increased gross profit was due to the increase in revenue combined with the Company’s ability to significantly lower its manufacturing cost per unit with moderate increase in cost of sales. 10 Selling, General and Administrative Expenses - For the year ended December 31, 2011 selling, general and administrative expenses increased 420% to $3,351,842 as compared to $643,937 for the year ended December 31, 2010. For the year ended December 31, 2011 officer compensation increased to $1,542,502as compared to $258,000 for the year ended December 31, 2010.These increases were due to employment agreement obligations that commenced in October 2010 as well as additional stock options issued to officers and employees.For the year ended December 31, 2011, professional fees and other compensation increased $798,001, to $975,189 as compared to $177,188 for the year ended December 31, 2010 due in principal part to fees related to our registration statement which was declared effective by the Securities and Exchange Commission on May 13, 2011 and ongoing legal and accounting costs related to our operating as a reporting public company. For the year ended December 31, 2011, general and administrative expenses increased $411,327, to $530,562 as compared to $119,235 for the year ended December 31, 2010.For the year ended December 31 2011 selling expenses increased $230,841, to $303,526 as compared to $72,685 for the year ended December 31, 2010.In 2011, we settled substantial expenses related to salary and amounts owing to vendors by delivering stock and stock options rather than cash.Please see note 14 to our financial statements. Non-officer compensation and related expenses are anticipated to continue to increase.Sales commissions increased due to the hiring of sales representatives on commissions only payment basis.As we grow, of which there can be no assurance, commissions are expected to continue to grow.Our professional fees were primarily attributable to accounting and legal fees incurred in connection with the Registration Statement and the professional fees which are required to support us as a fully reporting public company. Operating loss – Our operating loss for the year ended December 31, 2011 was $3,105,855 as compared to an operating loss of $548,618 for the year ended December 31, 2010. The increase in operating loss of $2,557,237 was a direct result of the increase in operating expenses. Other expenses increased to $345,340 for the year ended December 31, 2011 as compared to $241,516.The increase for 2011 was due to losses recognized for changes in fair value of derivative liabilities of $43,335 and losses on conversion of debt of $113,782.These losses were offset by a reduction in interest expense recognized during 2011 of $53,293 as a result of the conversion of convertible debentures to common stock during the year. Net loss for the year ended December 31, 2011 increased $2,669,775, to $3,451,195 compared to $781,440 for the year ended December 31, 2010. LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2011, we had cash of $1,633 and total liabilities of $ 1,667,911.We decreased our debt in 2011 by $475,924 to $847,724 as of December 31, 2011 from $1,323,648 as of December 31, 2010. Our independent registered public accounting firm’s report on our financial statements for the year ended December 31, 2011 includes an explanatory paragraph regarding our ability to continue as a going concern.We are seeking to raise capitalthrough the sale of our securities and from advances from investors and related parties. Without additional funding, there can be no assurances that we will be able to continue ouroperations.Our abilityto continue as a going concern is dependent upon our ability to raise additional capital, further implement our business plan and generate sufficient revenues. 11 Discussion of Cash Flows Net Cash used in Operating Activities for the year ended December 31, 2011 was $1,500,270 compared to $721,692 for the year ended December 31, 2010.During the year ended December 31, 2011, the most significant use of cash for operating activities resulted from the net loss from operations for the year. Net cash used in investing activities for the year ended December 31, 2011 was $80,438 compared to $77,970 for the year ended December 31, 2010.Cash used in 2011 and 2010 was attributable to the purchase of property and equipment Net cash provided by financing activities for the year ended December 31, 2011 was $1,569,650 which included a net amount of $1,418,500 generated from the sale of convertible debentures; an additional $213,000 loan advanced from related parties as well as proceeds from convertible notes for $95,500 and exercised options and warrants for $10,600;offset by $46,257 ofcapital lease payments and$121,693 of loan repayments ($39,370 of which was repaid to related parties). Net cash provided by financing activities for the year ended December 31, 2010 was $807,603, which included $624,500 of bridge loan financing and $237,000 of convertible debentures. Accounts Receivable:The reported value of net accounts receivable at December 31, 2011 was $96,593; an increase from the net balance of accounts receivable at December 31, 2010 of $62,831 of $33,762.The balance sheet reserves of accounts receivable as of December 31, 2011 and 2010 respectively were $30,551 and $13,911.The methods used to reserve for uncollectable accounts receivables outstanding were consistent from year to year and consistent with industry standards. Inventory: Total inventory is comprised of two components: screw inventory which we manufacture, and the products purchased and held for resale without any improvements (e.g. K-wires, drill bits and instruments).Both screws and goods purchased and held for resale resulted in an overall increase of 58% in inventory to $1,214,932 as of December 31, 2011 as compared to $767,194 as of the year ended December 31, 2010.The portion of the inventory which is expected to be sold during the next business cycle is classified as current inventory.Current inventory was valued at $403,845 as of December 31, 2011 as compared to $470,476 as of December 31, 2010.Long-term inventory as of December 31, 2011 was valued at $811,087 as compared to $296,718 as of December 31, 2010. During the year ended December 31, 2011, we issued to several unaffiliated third party non-institutional investors, $1,418,500 principal amount of our convertible debentures due December 1, 2014 (the "Convertible Debentures") in exchange for $1,418,500 cash.Under the Convertible Debentures, we are obligated to pay interest semi-annually commencing June 2011 for $196,000principal amount of the Convertible Debentures.The Convertible Debentures are convertible into shares of our common stock at a per share conversion price equal to 85% of the volume weighted average daily price for the Common Stock, as reported by Bloomberg L.P., for the ten (10) trading days prior to conversion, however the conversion rate cannot fall below conversion rates ranging from $$0.50 to $2.00 as specified in each debenture. The fair market value of this feature is not readily ascertainable and we have recorded no value associated with the Convertible Debenture terms. 12 Current and Future Financing Needs We have incurred negative cash flow from operations since inception and as of December 31, 2011 we have an accumulated deficit of $4,208,413.We have expended, and expect to continue to expend, substantial amounts in connection with implementing our business strategy, including our advertising and marketing campaign, our research and development efforts and regulatory compliance and corporate governance.The actual amount of capital we will require to operate is subject to many factors, some of which are beyond our control.If our anticipated sales for the next several months do not meet our expectations and/or our expenses are higher than expected and/or we are unable to acquire additional financing,ourexisting resources will not be sufficient to meet our cash flow requirements and we may be unable to continue our operations.Whether we can continue operations will depend on whether we are able to generate sufficient revenue from operations and/or raise additional funds; neither of which can be assured. OFF-BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See the financial statements annexed to this Annual Report on Form 10-K ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. None. ITEM 9A. CONTROLS AND PROCEDURES. a.Evaluation of Disclosure Controls and Procedures. We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that such information is accumulated and communicated to Stephen J. Dresnick, MD our chief executive officer and Laura Cattabriga, our Chief Financial Officer, as appropriate, to allow for timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, we recognize that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. We believe that the financial statements included herein fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods and dates presented. b.Changes in Internal Control over Financial Reporting. Our management has determined that there have been no changes in the Company’s internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 13 c. Management Report On Internal Control Over Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Exchange Act Rules13a-15(e) and 15d-15(f)).Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of December31, 2011. In making this assessment, we used the criteria set forth by the Committee of Sponsoring Organizations of the Tread way Commission (“COSO”) in Internal Control — Integrated Framework.Based on our assessment using those criteria, our management concluded that our internal control over financial reporting was not effective as of December31, 2011 because we create, review and process financial data without internal independent review due to our not having sufficient personnel.Due to this material weakness, there is more than a remote likelihood that a material misstatement of our financial statements could occur and not be detected, prevented or corrected.Notwithstanding this material weakness, we believe that the financial statements included in this Annual Report on Form 10-K fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods and dates presented. ITEM 9B OTHER INFORMATION None. 14 PART III. ITEM 10. DIRECTORS, OFFICERS AND CORPORATE GOVERNANCE. (a)Identification of Directors and Executive Officers.The following table sets forth certain information regarding the company's directors and executive officers as April 10, 2011: Name Age Position Stephen J. Dresnick 61 Chairman of Board of Directors, CEO, President Laura Cattabriga 42 Chief Financial Officer, Secretary Kenneth West 40 Director , Vice President Sales Jay Higgins 66 Director Robert Kuechenberg 64 Director Hugh Quinn 39 Director The Company's directors are elected annually for a one year term or until their respective successors are duly elected and qualified or until their earlier resignation. Stephen J. Dresnick, M.D. has been our Chairman, Chief Executive Officer and President since April, 2009.Dr. Dresnick founded Sterling Healthcare Group, Inc. ("Sterling") in 1987, a firm engaged in providing physician practice management services to hospital based emergency departments. Sterling was acquired in November 1996 by FPA in a stock transaction worth approximately $220 million.In March 1998, Dr. Dresnick was requested to and assumed the positions of Chief Executive Officer and President of FPA and led the company through its reorganization and restructuring under Chapter 11 bankruptcy proceedings. In May 1999, FPA's plan of reorganization was confirmed and the company was subsequently sold to Coastal Emergency Physicians and renamed PhyAmerica. In 2004 Dr. Dresnick bought PhyAmerica out of its bankruptcy sale and renamed the company Sterling Healthcare. He served as President and CEO until he left the company in 2008 prior to its sale to a private equity firm.In 2008 Dr. Dresnick was chosen to head Rachlin, LLP’s healthcare advisory group, which was a joint venture between Dr. Dresnick and Rachlin LLP, aregional accounting firm in the Southeast United States. Since the beginning of 2009, when Dr. Dresnick left Rachlin, Dr. Dresnick has been involved with his own healthcare consulting company, “Dresnick Healthcare Advisors.”Dr. Dresnick’s pertinent experience, qualifications, attributes and skills include his experience in the medical field, managerial experience, financial literacy and the knowledge and experience he has attained through his service as an officer anddirector of publicly-traded corporations and his experience as an investor. Laura Cattabriga has been our Chief Financial Officer and Secretary since April 2010.From January 2009 through March 2010, Ms Cattabriga was an Engagement Principal at Dresnick Healthcare Advisors, whose clients included hospitals, outpatient medical centers, physician practices and startup medical product companies.As an Engagement Principal, Ms. Cattabriga’s responsibilities included providing interim management services, helping clients with strategic planning, developing growth plans and assisting with corporate turn-arounds.From 2008 until 2009, Ms. Cattabriga served as Director of Business Development for SURGEM of Florida where her primary responsibility wasrecruiting new investors for the company’s Ambulatory Surgical Centers in Florida.From 2007 until 2008, she served as the Business Development Representative for Reliance Pathology Partners and Oral, Head and Neck Laboratory.From 2005 until 2007, she was a freelance consultant focusing on small and emerging businesses, helping companies to grow their businesses, increase revenues and implement organizational improvements. 15 Kenneth C. West has been our Vice President of Sales and Marketing on a part time basis since our inception and on a full time basis since October 1, 2010 and is responsible for sales and marketing our products.From January 2009 until September, 2010 Mr. West served as a clinical sales manager for Trans1 Inc., a manufacturer and distributor of spinal fixation products.From January 1, 2008 until January 1, 2009 he served as a sales manager for Round Table Medical, an authorized distributor for Trans1 Inc.Mr. West also worked at Nexa Orthopedics from January 1, 2007 until January 1, 2008.From January 2004 until January 2007, he served as a territory manager for Miami Florida for Synthes USA and Synthes spine.Mr. West’s pertinent experience, qualifications, attributes and skills include sales and marketing expertise and the knowledge and experience he has attained through his years working in the orthopedic and podiatric implant industry. Jay Higgins was appointed to the Board in December of 2011.Since 1995 Mr. Higgins has served as the Chairman of Bengal Partners, a boutique investment firm that he founded.Prior to founding Bengal Partners, Mr. Higgins spent over 20 years at Salomon Brothers where in 1986 he was named Vice Chairman and Head of Global Investment Banking.He served as Vice Chairman of Soloman Brothers until his retirement in 1992.Mr. Higgins’ pertinent experience, qualifications, attributes and skills include financial literacy and expertise, managerial experience and the knowledge and experience he has attained through his years working in the finance industry. Robert Kuechenberg was appointed to the Board in December of 2011.Mr. Kuechenberg was a member of the Miami Dolphins for fourteen seasons from 1970 through 1983.Since retiring from professional sports, Mr. Kuechenberghas been active with several charities including Boy Scouts of America, Miami Project to Cure Paralysis, the Jackson Memorial Foundation, Ryder Trauma Center and the Able Trust.Mr. Kuechenberg’s pertinent experience, qualifications, attributes and skills include his managerial experience, financial literacy and the knowledge and experience he has attained through his charitable and business endeavors. . Hugh Quinn was appointed to the Board in December of 2011.Since December 2010 Mr. Quinn has beenthe Director of Client Solutions at CareCloud a developer of electronic medical record software.From July 2010 through December 2010, Mr. Quinn worked in sales and business development for Bentrust, an employee benefits firm.From February 2010 through July 2010, Mr. Quinn was a sales representative at SOI, an employee benefit and outsourcing firm. From 2007 through December 2009, Mr. Quinn was a sales representative for Alpha Staff, an employee leasing firm. Mr. Quinn’s pertinent experience, qualifications, attributes and skills include his managerial experience, financial literacy and the knowledge and experience he has attained through his service as a sales executive. Board Committees There are no Committees of the Board of Directors.The Board of Directors acts as our Audit Committee. Code of Conduct and Ethics Our Board of Directors has adopted a code of business conduct and ethics applicable to our directors, officers and employees, in accordance with applicable federal securities laws and the Nasdaq Rules. Upon written request to our Corporate Secretary, Internal Fixation Systems, Inc, 5th Street, Suite 408, South Miami, FL33141,we will provide, without charge, any person with a copy of our Code of Conduct and Ethics. 16 ITEM 11. EXECUTIVE COMPENSATION Compensation Overview We are a “smaller reporting company” as such term is defined in Rule 405 of the Securities Act of 1933, as amended, and Item 10 of Regulation S-K.Accordingly, and in accordance with relevant SEC rules and guidance, we have elected, with respect to the disclosures required by Item 402 (Executive Compensation) of Regulation S-K, to comply with the disclosure requirements applicable to smaller reporting companies.This Compensation Overview section discusses the compensation programs and policies for our executive officers, including our “Named Executive Officers.” Our Board of Directors has the sole authority and responsibility to review and determine the compensation package of our chief executive officer and each of our other named executive officers, each of whom is identified in the Summary Compensation Table below.Our Board of Directors also considers the design and effectiveness of the compensation program for our other executive officers and approves the final compensation package, employment agreements and stock award and option grants for all of our executive officers. Set forth below is a discussion of the policies and decisions that shape our executive compensation program, including the specific objectives and elements.Information regarding director compensation is included under the heading “Director Compensation” below. General Executive Compensation Objectives and Philosophy The objective of our executive compensation program is to attract, retain and motivate talented executives who are critical for our growth and success and to align the interests of these executives with those of our shareholders.To achieve this objective, besides annual base salaries, our executive compensation program utilizes incentives through cash bonuses and equity-based compensation.In establishing overall executive compensation levels, our Board of Directors considers a number of criteria, including the executive’s scope of responsibilities, prior and current period performance and attainment of individual and overall company performance objectives and retention concerns.Our president and chief executive officer and our Board of Directors believe that substantial portions of executive compensation should be linked to the overall performance of our company, and that the contribution of individuals over the course of the relevant period to the goal of building a profitable business and shareholder value will be considered in the determination of each executive’s compensation. Generally, our Board of Directors reviews and, as appropriate, modifies compensation arrangements for executive officers each fiscal year, subject to the terms of existing employment agreements with our named executive officers, as discussed below.For the fiscal year ended December 31, 2011, except for our president and chief executive officer’s compensation, our Board of Directors also considered our president and chief executive officer’s executive compensation recommendations, which recommendations were presented at the time of our Board of Directors’ annual review of executive performance and compensation arrangements.In making such determinations, the Board of Directors considered the overall performance of each executive and their contribution to the growth of our company and its products as well as overall company performance through personal and corporate achievements.As we are not cash-flow positive, the Board of Directors considered each executive officer’s contributions to cost management and long-term value creation for our shareholders for the fiscal year ended December 31, 2011, as well as the retention of our executive officers. 17 Summary Compensation Table The following table shows the compensation awarded to, earned by or paid to our Named Executive Officers for our 2011 fiscal year and from October 1, 2010 (the date we became obligated to pay salaries to our Named Executive Officers) thru December 31, 2010: Name and Position Year Salary (1) Option Awards (2) All other Compensation Total Compensation Stephen J. Dresnick $ (a) $ (a) $ 0 $ President, Chief Executive Officer and Director (a) 0 Laura Cattabriga (b) (b) 0 Chief Financial officer (b) 0 Kenneth C. West (c) (c) 0 VP Sales, Director (c) 0 Christopher D. Endara (d) (d) 0 VP, Engineering, Director (d) 0 (a)For the fiscal year ended December 31, 2011,we owed to Dr. Dresnick $219,110 in salary, which amount is comprised of (i)$58,500 of salary which he earnedbut we did not pay him as of December 31, 2010; and (ii) $160,610 of annual 2011 salary.During 2011, in partial satisfaction of the salary amounts we owed to Dr. Dresnick, we paid to him, (i) $2,467 in cash; and (ii) issued to him 280,840 shares of our common stock (the shares were valued at $140,420) and Dr. Dresnick agreed to release us from $140,420 of salary obligations upon his receipt of the shares).As of December 31, 2011, we continue to owe to Dr. Dresnick $76,036 for salary obligations incurred through December 31, 2011. (b)For the fiscal year ended December 31, 2011,we owed to Ms Cattabriga $219,110 in salary, which amount is comprised of (i)$58,500 of salary which she earned but we did not pay her as of December 31, 2010; and (ii) $160,610 of annual 2011 salary.During 2011, in partial satisfaction of the salary amounts we owed to Ms. Cattabriga, we paid to her, (i) $64,034 in cash; and (ii) issued to her 220,304 shares of our common stock (the shares were valued at $110,152) and Ms. Cattabriga agreed to release us from $110,152 of salary obligations upon her receipt of the shares).As of December 31, 2011, we continue to owe to Ms. Cattabriga $44,924 for salary obligations incurred through December 31, 2011. (c)For the fiscal year ended December 31, 2011,we owed to Mr. West $219,110 in salary, which amount is comprised of (i)$58,500 of salary which he earnedbut we did not pay him as of December 31, 2010; and (ii) $160,610 of annual 2011 salary.During 2011, in partial satisfaction of the salary amounts we owed to Mr. West, we paid to him, (i) $55,504 in cash; and (ii) issued to him 243,032 shares of our common stock (the shares were valued at $121,516 and Mr. West agreed to release us from $121,516 of salary obligations upon his receipt of the shares).As of December 31, 2011, we continue to owe to Mr. West $42,090 for salary obligations incurred through December 31, 2011. (d)During 2011, in partial satisfaction of the salary amounts we owed to Mr. Endara, we paid to him, (i) $110,099 in cash.As of December 31, 2011, we continue to owe to Mr. Endara $45,655 for salary obligations incurred through December 30, 2011.Mr. Endara’s employment was terminated as of December 30, 2011. (2)Represents the dollar amount of expenses recognized for financial statement purposes with respect to the 2011 and 2010 fiscal years for the fair value of stock-based compensation granted in fiscal 2011 and prior fiscal years in accordance with ASC 718 “Compensation - Stock Compensation.”Under SEC rules, the amounts shown exclude the impact of estimated forfeitures relating to service-based vesting conditions.See note 13 to our financial statements for the year ended December 31, 2011 included in this Annual Report on Form 10-K regarding the assumptions underlying the valuation of these grants. 18 (a) Represents options to acquire 340,419 and 150,000 shares of our common stock granted in 2011 and 2010, respectively exercisable at any time and from time to time through October 2012 at exercise prices ranging from $0.20 to $1.00 per share. (b) Represents options to acquire 124,155 and 150,000 shares of our common stock granted in 2011 and 2010, respectively, exercisable at any time and from time to time through October 2013 at exercise prices ranging from $0.20 to $1.00 per share. (c) Represents options to acquire 339,519 and 150,000 shares of our common stock granted in 2011 and 2010, respectively, exercisable at any time and from time to time through October 2013 at exercise prices ranging from $0.20 to $1.00 per share. (d) Represents options to acquire 221,908 and 150,000 shares of our common stock granted in 2011 and 2010 , respectively, exercisable at any time and from time to time through October 2013 at exercise prices ranging from $0.20 to $1.00 per share. Certain Material Terms of Employment Agreements with Named Executive Officers Named Executive Officer Date of Agreement Annual Base Salary* Options Granted Expiration Date of Agreement Duration of Severance Payments Stephen J. Dresnick, MD 10/18/11 $ 10/18/14 2 years Laura Cattabriga 10/10/10 $ 10/1/12 1 year Kenneth C. West 10/18/11 $ 10/18/14 2 years Christopher D. Endara (2) 10/18/11 $ (3
